(Por la corte, a propuesta del
Juez Asociado Sr. Aldrey.)
Por cuanto, el peticionario en este procedimiento de há-beas corpus fué declarado convicto de infringir la sección 3-del título 29 de la Ley Nacional de Prohibición por fabricar ron, que es una bebida embriagante, con más del medio del uno por ciento de alcohol, del que le fueron ocupados cin-cuenta cuartillos, que son más de un galón;
Por cuanto, la sentencia por ese delito lo condena a la pena de dos meses de prisión y dispone que la cumpla en el presidio de esta Isla, en el que ha sido recluido;
*1004Por cuaNto, el peticionario solicita que lo pongamos en libertad alegando qne tal sentencia es nula porque siendo sn condena de dos meses de prisión no pudo disponer que la sufra en el presidio;
Por cuaNto, vistas la ley de 2 de marzo de 1929 para enmendar la Ley Nacional de Prohibición, 45 Estatutos de los Estados Unidos, Parte l5, página 1446, y las decisiones en los casos de In Re Mills, 135 U. S. 263 y de In Re Bowner, 151 U. S. 242, procede que se declare con lugar la petición en este caso:
Por tanto, decretamos la excarcelación del peticionario Agustín Soto Ramos y se ordena al Jefe del Presidio de esta Isla Don Sixto M. Saldaña que lo ponga inmediata-mente en libertad.